DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20
 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of US Patent 10,496,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims in the 
Instant application
U.S Patent
1. A system comprising: a virtual machine (VM); a memory; a server; and at least one processor in communication with the memory, wherein the at least one processor causes the server to: store a power consumption profile of the VM, which is provisioned on a host to run at a processor frequency state, receive a request to lower a processor frequency for the VM from an original processor frequency state to a reduced processor frequency state, validate a request criteria, validate at least one requirement of at least one other tenant on the host, confirm the request to lower the processor frequency, and lower the processor frequency to the reduced processor frequency state.
1. A system comprising: a virtual machine (VM) provisioned on a host; a memory; a server; and at least one processor in communication with the memory, wherein the at least one processor causes the server to: store a power consumption profile of the virtual machine provisioned on the host, the virtual machine provisioned on the host to run at a processor frequency state, receive a request to lower a processor frequency for the virtual machine from an original processor frequency state to a reduced processor frequency state, wherein the request has request criteria indicating a time duration associated with the request, validate the request criteria, validate at least one requirement of at least one other tenant on the host, responsive to validating the request criteria and the at least one requirement of the at least one other tenant on the host, confirm the request to lower the processor frequency, and lower the processor frequency to the reduced processor frequency state during the time duration.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US Publication (2009/0187776 A1), in view of DAS (US Publication 2016/0062438 A1).
Regarding claim 1, Baba discloses a system [Fig. 2] comprising: 
a virtual machine (VM) [virtual server]; 
a memory [storage device 30]; 
a server [server 10]; and
 at least one processor [Figs. 2 and 4, CPU 21 of the host][Fig. 6 CPU] in communication with the memory, wherein the at least one processor causes the server to: 
store a power consumption profile of the VM, which is provisioned on a host to run at a processor frequency state [0098: Information on resources allocated to the respective virtual servers 220 is stored in a virtual server management table 122. Information related to the CPU allocation budgets and CPU utilization ratios of the respective virtual servers 220 is stored in a workload management table 123.] [0167: The power characteristics management table 124 stores information for achieving the optimum frequencies at which the virtual server 220 and hypervisor 200 can be properly operated.], 
receive a request to lower a processor frequency for the VM from an original processor frequency state to a reduced processor frequency state [0187: The power mode manager 111, upon receiving a power consumption reduction request] [0127: The power mode manager 1111, which receives the request from the user, issues a frequency adjustment request to the virtual environment performance manager 101 (S11). A frequency adjustment request is a request for adjusting the drive frequency of the CPU 21.], 
validate a request criteria [0187: determines whether the request is a request to reduce the power consumption] [0188: The power consumption reduction request is a request to reduce the drive frequency based on the performance measurement results of the hypervisor 200 and the respective virtual servers 220],
 validate at least one requirement of at least one other tenant on the host,  [0096: upon receiving a power consumption adjustment request from the user, the management server 10 measures the load states of the virtual server 220 and the hypervisor 200, and calculates the optimum frequency that will not affect the processing performance of the other virtual server 220. The management server 10 adjusts the CPU allocation budgets for the respective virtual servers 220 and the CPU allocation budget for the hypervisor 200 based on the calculated frequency.], and 
lower the processor frequency to the reduced processor frequency state [0190: reduces the drive frequency of the CPU]. 
In summary, Baba discloses receiving the request to lower the CPU frequency and validating the request and other components on the host. Thereby, the CPU frequency can be lowered accordingly without affecting the processing performance of other virtual server 202 [0096]. However, Baba does not explicitly teach confirming the request to lower the processor frequency because Baba only teaches the CPU frequency reduces immediately (no extra step of confirming) after validating the request and other components on the host to make sure there is no impact on the processing performance of the other virtual server 202 on the host.  
DAS discloses teach confirming the request to lower the processor frequency [0024: determine whether to allow a core, processor (CPU), or processing component running applications ("the application processor") to enter into a lower power mode based on the current operation and quality of service (QoS) needs of another core, processing unit ( CPU)], [0026: The QoS level requirement is communicated to the application processor, such as by communicating a QoS value that translates to, or equates to a minimum operational frequency or rail current of the application processor needed by the co-processor. The application processor determines, based at least in part on the communicated QoS level, whether the application processor can implement power optimization measures, such as entering into a low or lower power mode (LPM) or state, or shifting to low bandwidth cores dynamically when operating in a multi-core or heterogeneous environment.]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baba and DAS together because they both directed to reduce the frequency of the processor based on the request and other operating components. DAS’s disclosing of confirming the CPU reduce frequency request would allow Baba’s to dynamically increase the system’s integrity by making sure the CPU can operate at the reduced frequency level without affecting other components in the host. 
Regarding claim 2, DAS discloses the system of claim 1, wherein the server includes an application program interface (API) hosted on the server, the API receives the request, validates 
Regarding claim 3, Baba discloses the system of claim 2, wherein a cloud VM API call includes the request [0032- 0034 and figure 3: virtual request]. 
Regarding claim 4, Baba discloses the system of claim 1, wherein the power consumption profile indicates an acceptable processor frequency range for the virtual machine [0098: Information on resources allocated to the respective virtual servers 220 is stored in a virtual server management table 122. Information related to the CPU allocation budgets and CPU utilization ratios of the respective virtual servers 220 is stored in a workload management table 123.] [0167: The power characteristics management table 124 stores information for achieving the optimum frequencies at which the virtual server 220 and hypervisor 200 can be properly operated.].
Regarding claim 5, DAS discloses the system of claim 1, wherein the at least on processor causes the server to reject a second request having second request criteria responsive to the second request criteria failing validation [0072: determine whether the Application Core 310 and/or the CPU 312 of the Application Core 310 may enter a lower power 
	Regarding claims 7-11 and 13, these claims are directed to method claims for performing the steps inside the system claims 1- 6. Thus, these claims 7-11 and 13 are rejected for the same reasons as set forth in claims 1 -6 above. 
Regarding claim 12, DAS discloses the method of claim 7, wherein validating the at least one requirement of the at least one other tenant includes reviewing at least one power consumption profile associated with the respective at least one other tenant with respect to the request [0026: The QoS level requirement is communicated to the application processor, such as by communicating a QoS value that translates to, or equates to a minimum operational frequency or rail current of the application processor needed by the co-processor. The application processor determines, based at least in part on the communicated QoS level, whether the application processor can implement power optimization measures, such as entering into a low or lower power mode (LPM) or state, or shifting to low bandwidth cores dynamically when operating in a multi-core or heterogeneous environment.]. 
Regarding claim 17, Baba discloses the method of claim 7, further comprising, providing, by a cloud user, the power consumption profile to a server [0032- 0034 and figure 3: virtual request]. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US Publication (2009/0187776 A1), in view of DAS (US Publication 2016/0062438 A1) and in further view of Kodama (US Publication 2016/0196157 A1). 
Regarding claim 14, Baba and DAS does not disclose the method of claim 7, wherein lowering the processor frequency includes migrating the VM from the host operating at a first frequency state to a different host operating at a second processor frequency state, and wherein the second processor frequency state is lower than the first processor frequency state. 
However, Kodoma discloses lowering the processor frequency includes migrating the VM from the host operating at a first frequency state to a different host operating at a second 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baba and DAS together for the same reasons as set forth in claim 1 above. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Kodoma into the disclosure of Baba and DAS because they all directed to reduce processor frequency. Kodoma’s disclosing of migrating the virtual machine to the lower frequency host would allow Baba in view of DAS to achieve more power saving and efficiency by migrating the low power virtual machine to the correspond low power host. 
Regarding claim 15, Kodoma discloses the method of claim 14, wherein the second processor frequency state is the same as the reduced frequency state [0054, 0058-0059: lower CPU frequency]. 
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) overcome the double patenting rejection and (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior arts of record do not disclose “the system of claim 1, wherein the request criteria indicates a time duration associated with the request, and the at least one processor causes the server to raise the processor frequency from the reduced processor frequency state back to the original processor frequency state after the time duration ends” as incorporated with other limitations as claimed in claim 1. 
Regarding claim 16, the prior arts of record do not disclose “the method of claim 14, further comprising migrating the VM back to the host operating at the first frequency state when a time duration ends, wherein the request criteria indicates the time duration associated with the request.” as incorporated with other limitations as claims in claim 14 and 7.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Power manager 111 is inside the server 10